         Case 4:15-cv-00498-BLW Document 133 Filed 09/04/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  JOHN WALKER,
                                              Case No. 4:15-cv-00498-BLW

         Plaintiff,                           MEMORANDUM DECISION
                                              AND ORDER
   v.

  CITY OF POCATELLO, a political
  subdivision of the State of Idaho;
  SCOTT MARCHAND, in his
  individual and official capacity;
  BRIAN BLAD, in his individual and
  official capacity; and ROGER SCHEI,
  in his individual and official capacity,

         Defendants.



                                INTRODUCTION
        Before the Court is Defendant City of Pocatello’s Motion to Reconsider.

Dkt. 128. The City asks the Court to reconsider its decision granting Plaintiff John

Walker’s motion to exclude the testimony of Kirk Bybee. Dkt. 109. For the reasons

discussed below, the Court will deny the motion.




MEMORANDUM DECISION AND ORDER - 1
        Case 4:15-cv-00498-BLW Document 133 Filed 09/04/21 Page 2 of 6




                                     BACKGROUND1

       In July 2020, this Court issued an order granting Plaintiff’s motion to

exclude testimony of Kirk Bybee. Dkt. 109. The City had intended to call Bybee,

the City’s attorney, to testify about the investigation into Walker’s FMLA leave in

2015. Id. at 4. Bybee was expected to testify about his role in suggesting

surveillance of Walker, his recommendation that the city take no actional against

Walker, and the City’s duty to investigate allegations of fraudulent FMLA leave.

Id. The City also expected other witnesses to testify that Bybee authorized the

investigation of Walker’s FMLA leave. Id.

       The Court found that Walker was prejudiced by the City’s assertion of

attorney-client privilege and failure to disclose Bybee as someone who might have

knowledge of Walker’s FMLA claims. Id. at 6-7. Consequently, the Court

excluded Bybee’s testimony. Id. The Court issued that order in July 2020, a week

before trial was set to begin. Since then, the trial has been postponed repeatedly.

Trial is currently set to begin January 10, 2022. Dkt. 131.




1
 A fuller recitation of the facts is set forth in the Court’s previous Memorandum Decision and
Order, entered July 13, 2020 (Dkt. 109). The Court will not repeat that background here.



MEMORANDUM DECISION AND ORDER - 2
        Case 4:15-cv-00498-BLW Document 133 Filed 09/04/21 Page 3 of 6




                               LEGAL STANDARD

      Federal Rule of Civil Procedure 26(a)(1) requires parties to disclose “each

individual likely to have discoverable information—along with the subjects of that

information—that the disclosing party may use to support its claims or defenses.”

Pursuant to Rule 37(c)(1), if a party fails to identify a witness as required by Rule

26(a), the party is not allowed to use that witness at trial unless the failure was

substantially justified or is harmless. Fed. R. Civ. P. 37(c)(1). “Rule 37(c)(1) is a

‘self-executing,’ ‘automatic’ sanction designed to provide a strong inducement for

disclosure.” Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 827

(9th Cir. 2011) (internal citation omitted). The burden of preventing the sanction,

and showing the failure was substantially justified or is harmless is on the party

facing the sanction. Id.

      Motions for reconsideration are requests for an “extraordinary remedy, to be

used sparingly in the interests of finality and conservation of judicial resources.”

Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). The high bar that movants

must overcome to prevail on a motion for reconsideration reflects the courts’

“concerns for preserving dwindling resources and promoting judicial efficiency.”

Costello v. United States Gov't, 765 F. Supp. 1003, 1009 (C.D. Cal. 1991). As a

result, the moving party must demonstrate that reconsideration is warranted based




MEMORANDUM DECISION AND ORDER - 3
        Case 4:15-cv-00498-BLW Document 133 Filed 09/04/21 Page 4 of 6




on one of four limited grounds: (1) to correct manifest errors of law or fact; (2) to

consider newly discovered or previously unavailable evidence; (3) to prevent

manifest injustice; or (4) to consider an intervening change in the law. See Turner

v. Burlington North. Santa Fe R.R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003).

      A motion for reconsideration is not intended to provide litigants with a

“second bite at the apple.” Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001).

Thus, the “motion may not be used to raise arguments or present evidence for the

first time [that] could reasonably have been raised earlier in the litigation,” Kona

Enterprises, Inc. v. Est. of Bishop, 229 F.3d 877, 890 (9th Cir. 2000), nor is it an

opportunity to reargue the moving parties’ positions, see Wood v. Ryan, 759 F.3d

1117, 1121 (9th Cir. 2014) (finding no abuse of discretion where the district court

denied a motion to reconsider the judgment based on the same arguments made in

the original motion).

                                     ANALYSIS
      The City argues that Walker can no longer show he would be prejudiced if

Bybee is allowed to testify at trial. Dkt. 128 at 3-4. The City points out that over a

year has passed since the Court first determined that Bybee could not testify, and

trial is still several months away. Id. The upshot, according to the City, is that their

prior assertion of privilege is now harmless, because Walker has had—and still




MEMORANDUM DECISION AND ORDER - 4
       Case 4:15-cv-00498-BLW Document 133 Filed 09/04/21 Page 5 of 6




has—sufficient time and opportunity to depose Bybee. Id. Plus, the City says it

will be prejudiced if Bybee is prevented from testifying at trial. Id.

      The Court is not persuaded. As the Court previously noted, the City

“repeatedly asserted attorney-client privilege to prevent Walker from learning of

Bybee’s involvement in the City’s decision-making process surrounding his FMLA

leave.” Dkt. 109 at 6. The City contends that that claim of privilege is now

harmless because multiple disclosures identified Bybee as a relevant witness. Dkt.

128 at 5. The disclosures that the City points to, however, are insufficient under the

Federal Rules of Civil Procedure.

      First, as the Court already determined, the City cannot rely on the August

2016 initial disclosures because they were made before Walker’s second amended

complaint and the FMLA claims that are now at issue. Dkt. 109 at 6. Second, the

City claims that Mr. Bybee was listed in supplemental disclosures in June 2017.

Dkt. 128 at 4. But Walker denies receiving this documentation and points to

inconsistencies that indicate the materials were not delivered. Dkt. 129 at 5-7.

Tellingly, the City did not take the opportunity to rebut Walker’s assertion in its

reply. Dkt. 130. Finally, the City points out that it listed Bybee as a witness before

trial in 2020. That listing, however, came after the close of discovery and resulted

in the motion the Court is now reconsidering. These disclosures are inadequate.




MEMORANDUM DECISION AND ORDER - 5
       Case 4:15-cv-00498-BLW Document 133 Filed 09/04/21 Page 6 of 6




      The City also oversimplifies the prejudice that its failure to disclose caused

to Walker. Relying on one line from the Court’s order—the reasoning that Walker

was prejudiced because he “has not had the opportunity to depose Bybee” or seek

other depositions related to “discussions that were claimed to be privileged”—the

City asserts that the present opportunity to depose Bybee cures the prejudice. Dkt.

128 at 3-4.

      In fact, deposing Bybee now—four years after discovery closed—is not a

one-and-done solution but the opening of Pandora’s box. Dkt. 36. The City’s

assertion of privilege has, as Plaintiff argues, “permeated the litigation,” shaping

all of discovery and the course of litigation since. Dkt. 129 at 3. Walker’s

opportunity to depose Bybee now is simply insufficient to cure that overarching

prejudice.

                                      ORDER
      IT IS ORDERED that Defendant the City of Pocatello’s Motion for

Reconsideration (Dkt. 128) is DENIED.

                                              DATED: September 4, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
